DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-7, 35-37, 42-47, 49 and 59-61 are pending in the application.  Claims 8-34, 38-41, 48 and 50-58 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/KR2018/014968, filed November 29, 2018, which claims the benefit of priority to U.S. Provisional Patent Application Serial No. 62/592676, filed on November 30, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/29/2020, 03/31/2021 and 08/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
	Claims 4, 7, 35, 44, 47 and 49 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because treating abnormal cell growth disease mediated by RAF kinase, does not reasonably provide enablement for treating any abnormal cell growth disease caused by abnormal activation of a protein kinase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
	In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention and the breadth of the claims, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  
1) The nature of the invention: the claim is broad, drawn to the therapeutic treatment of abnormal cell growth disease in a mammal caused by abnormal activation of a protein kinase, comprising administering a pharmaceutical composition comprising a compound of Formula (I).  
2) The state of the prior art: according to Van de Water (Toxicology Letters 2006 162:83-93) states
[t]he activation of protein kinases is fundamental in regulation of the expression of various genes. Protein kinases comprise (non)-receptor tyrosine protein kinases such as the 

Regarding RAF protein kinases as pharmacological targets, according to Saez-Rodriguez (Annual Review of Biomedical Engineering 2015 17:143-163)

[t]he rapidly accelerated fibrosarcoma (RAF) protein kinases are the best characterized RAS targets. RAS-GTP binds to the amino terminus of ARAF, BRAF, or CRAF, and initiates RAF activation. Mutations in the BRAF gene are found in approximately 7% of human cancers, including approximately 60% of melanomas. By far, the most frequent mutation encodes the BRAFV600E oncoprotein, which exhibits greatly elevated kinase activity and phosphorylates its substrates, MEK1/2 (mitogen-activated protein kinase kinase 1 and 2), in a RAS-independent manner. In addition, activating gene fusions involving BRAF or CRAF are also found in some prostate, gastric, melanoma, and glioma tumors.

However, regarding treatment methods comprising broad inhibition of protein kinases, according to Cohen (Current Opinion in Chemical Biology 1999 3(4):459-465)
states

[i]nhibiting most protein kinases … will alter the phosphorylation of many proteins, perhaps giving rise to unwanted side effects.

3) The predictability or lack thereof in the art:  based on the contents of the disclosure and the prior art of record, a person of ordinary skill in the art at the time the application was effectively filed would reject on its face any therapeutic regimen claiming universal treatment for abnormal cell growth disease caused by abnormal activation of any protein kinase, where the instant compound has only been demonstrated as an inhibitor of RAF, FMS, DDR1 and DDR2 kinases (p. 1), where there is no evidence that the compound either directly or indirectly inhibits or affects all protein kinases.  There is no reasonable expectation that inhibition of the above proteins would directly or indirectly affect, and by so affecting, treat all instances of abnormal cell growth disease caused by abnormal activation of a protein kinase. 
4) the amount of direction or guidance present, and 5) the presence or absence of working examples:  no working example of treatment of any disease is presented.
.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 6 broaden, rather than further limit the scope of their antecedent claims, by requiring in each case fewer XRPD peaks as characterizing the claimed form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 36 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 6 broaden, rather than further limit the scope of their antecedent claims, by requiring in each case fewer XRPD peaks as characterizing the claimed form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over HYUN (WO 2013/100632 A1; cited by Applicants), in view of STIEGER (Crystallization-Science and Technology 2012:183-204).
Regarding claim 1, Hyun teaches compounds that inhibit RAF, FMS, DDR1 and DDR2 (p. 4), including the compound of structure 
    PNG
    media_image1.png
    72
    199
    media_image1.png
    Greyscale
(p. 117 compound 116).  The specification discloses that compound 116 is among the most effective inhibitors tested for inhibition of B-
Regarding claim 45, Hyun teaches pharmaceutical compositions comprising the inventive compounds, including the advantageous compound 116, comprising pharmaceutically acceptable carriers (p. 17, 27), where the skilled artisan would reasonably expect to accrue some or all of the advantages elaborated by Stieger in employing a crystalline form in said compositions intended for use in the corresponding pharmaceutical application.
Regarding claim 46, Hyun (see p. 135, claim 17), explicitly teaches a method for treating a disease caused by abnormal activation of a protein kinase comprising administration of the inventive compounds, including compound 116, where the skilled artisan would reasonably expect to accrue some or all of the advantages elaborated by Stieger in employing a crystalline form in a pharmaceutical composition intended for use in the corresponding pharmaceutical application.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over HYUN (WO 2013/100632 A1; cited by Applicants), in view of STIEGER (Crystallization-Science and Technology 2012:183-204) and SERAJUDDIN (Advanced Drug Delivery Reviews 2007 59:603-616).
The teachings of Hyun and Stieger are set forth above.
Regarding claim 2, Hyun (p. 6) further teaches and claims (see p. 121, claim 1) pharmaceutically acceptable salts of the compounds, including conventional non-toxic acid addition salts formed by acids 
The reference does not specifically call out the salt forms as recited in claims 2 and 3 in a crystalline form.  
The factual situation is largely the same as in Pfizer, Inc. v. Apotex, Inc. 82 USPQ2d 1321 which was directed to the amlodipine besylate drug. At the time of the invention, amlodipine was known as was the use of besylate anions. While the amlodipine besylate had the same therapeutic use, Pfizer discovered that the besylate (benzene sulphonate) form had superior properties. Pfizer’s argument that the results of forming amlodipine besylate would have been unpredictable, and therefore were nonobvious, was unpersuasive. The court rejected the notion that unpredictability could be equated with nonobviousness here, because there were only a finite number (53) of pharmaceutically acceptable salts to be tested for improved properties (e.g., non-stickiness, and improved stability) while at the same time having good solubility, and non-hygroscopicity. The court found that one of ordinary skill in the art looking to improve amlodipine would have looked to forming a salt of the compound with the group of potential salt-formers being a group of 53 anions already known to form pharmaceutically acceptable salts, which would be an acceptable number to provide ‘‘a reasonable expectation of success.’’ Indeed, the Court decision quoted unrefuted testimony that “part and parcel of pharmaceutically accepted[]was to look in pharmacopoeias and compendia” (p. 7 lines 69-71) to find an anion having “precedence for use within the pharmaceutical industry” (p. 7 lines  72-74) and that it would be “logical to try” salts from the known list (p. 7 lines  74-83). That other drugs which used the besylate salt did not have the same therapeutic use as amlodipine was called “unimportant, if not actually irrelevant”. The Court further noted that “upon making a new acid addition salt, it was routine in the art to verify the expected physicochemical characteristics of each salt” (p. 10 lines 99-102), so that if “one skilled in the art would have had a reasonable expectation of success at the time the invention was made” one “merely had to verify that expectation” and learn of In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)…”.(p. 11 lines 24-27).
Serajuddin (Abstract and throughout) demonstrates the high skill level in the area of salt formation to improve drug solubility.  This reference (p. 613 Table 2) points out commonly-used salts of basic drugs approved by FDA, including many of the instantly-claimed salt types.  The reference further points out (p. 612 col. 1 par. 3) that the salt-screening process may be simplified and many unnecessary attempts to prepare salts may be eliminated by applying the basic pH-solubility principles outlined therein.  Indeed, the reference notes (p. 612 col. 2 par. 1) in reference to salt selection for a basic compound, if pH-solubility principles had been considered, it would have been evident that only the relatively stronger acids such as sulfuric, methanesulfonic and hydrochloric acids, etc, should been used in the first place, and the weaker acids could have been eliminated from consideration a priori.
Regarding motivation for developing alternative salt forms, Serajuddin (p. 604 col. 1 par. 1) notes that “[s]alts of acidic and basic drugs have, in general, higher solubilities than their corresponding acid base forms” and (p. 604 col. 2 par. 3) “[o]ne particular issue with the use of salts in drug development is that, while salts are usually prepared from organic solvents, they are destined to encounter aqueous environment (water, humidity) during dosage form development and, in case of an orally administered tablet or capsule, at the time of dissolution in GI fluid. Therefore, a perfectly good salt isolated from an organic solvent may not behave well in an aqueous environment due to low solubility, conversion to free acid or base forms, poor stability, etc., thus limiting its use in dosage forms.”  Thus, the skilled artisan would be motivated during routine and conventional product optimization to make and screen alternative salt forms in order to accrue the at least the advantages of more acceptable solubility in the biological context.
Regarding the limitation of crystallinity, all the rationales gleaned from Stieger (vide supra) apply in equal measure to these claims, where crystallization of an active pharmaceutical ingredient is considered routine in the art in order to accrue the advantages taught by Stieger, with a reasonable expectation of success, in the absence of persuasive unexpected results.
.
Claims 42, 43 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over HYUN (WO 2013/100632 A1; cited by Applicants) in view of SERAJUDDIN (Advanced Drug Delivery Reviews 2007 59:603-616).
Hyun teaches compounds that inhibit RAF, FMS, DDR1 and DDR2 (p. 4), including the compound of structure 
    PNG
    media_image1.png
    72
    199
    media_image1.png
    Greyscale
(p. 117 compound 116).  The specification discloses that compound 116 is among the most effective inhibitors tested for inhibition of B-RAF, B-RAFv600E and C-RAF (p. 118-119, Example 1).  Importantly, compound 116 is one of a few of the compounds tested which is most effective against the 600E variant, which is a drug-resistant RAF variant.  
The reference does not specifically call out the salt forms as recited in claims 42, 43 and 59. 
The factual situation is largely the same as in Pfizer, Inc. v. Apotex, Inc. 82 USPQ2d 1321 which was directed to the amlodipine besylate drug. At the time of the invention, amlodipine was known as was the use of besylate anions. While the amlodipine besylate had the same therapeutic use, Pfizer discovered that the besylate (benzene sulphonate) form had superior properties. Pfizer’s argument that the results of forming amlodipine besylate would have been unpredictable, and therefore were nonobvious, was unpersuasive. The court rejected the notion that unpredictability could be equated with nonobviousness here, because there were only a finite number (53) of pharmaceutically acceptable salts to be tested for improved properties (e.g., non-stickiness, and improved stability) while at the same time having good solubility, and non-hygroscopicity. The court found that one of ordinary skill in the art looking to improve amlodipine would have looked to forming a salt of the compound with the group of potential salt-formers being a group of 53 anions already known to form pharmaceutically acceptable salts, which would be an acceptable number to provide ‘‘a reasonable expectation of success.’’ Indeed, the Court In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)…”.(p. 11 lines 24-27).
Serajuddin (Abstract and throughout) demonstrates the high skill level in the area of salt formation to improve drug solubility.  This reference (p. 613 Table 2) points out commonly-used salts of basic drugs approved by FDA, including many of the instantly-claimed salt types.  The reference further points out (p. 612 col. 1 par. 3) that the salt-screening process may be simplified and many unnecessary attempts to prepare salts may be eliminated by applying the basic pH-solubility principles outlined therein.  Indeed, the reference notes (p. 612 col. 2 par. 1) in reference to salt selection for a basic compound, if pH-solubility principles had been considered, it would have been evident that only the relatively stronger acids such as sulfuric, methanesulfonic and hydrochloric acids, etc, should been used in the first place, and the weaker acids could have been eliminated from consideration a priori.
Regarding motivation for developing alternative salt forms, Serajuddin (p. 604 col. 1 par. 1) notes that “[s]alts of acidic and basic drugs have, in general, higher solubilities than their corresponding acid base forms” and (p. 604 col. 2 par. 3) “[o]ne particular issue with the use of salts in drug development is that, while salts are usually prepared from organic solvents, they are destined to encounter aqueous environment (water, humidity) during dosage form development and, in case of an orally administered tablet or capsule, at the time of dissolution in GI fluid. Therefore, a perfectly good salt isolated from an organic solvent may not behave well in an aqueous environment due to low solubility, conversion to free 
Regarding claim 43, which recites the bis forms of the claimed salts, based on the free basic nitrogen valence content of the cited advantageous compound 116, the ordinary artisan would find it obvious that the bis form of the claimed acid addition salts would be most easily formed upon addition of excess acid to the basic form, where addition of excess acid would be preferred in order to drive salt formation reliably and reproducibly within a pharmaceutical manufacturing environment.
Regarding claim 59, which limits the salt form to the bis-methanesulfonate salt, as noted above, Serajuddin teaches and suggests that relatively stronger acids such as sulfuric, methanesulfonic and hydrochloric acids should be explored initially in developing acid addition salt of a basic pharmaceutical compound. In this regard, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious (MPEP 2143). The examiner notes exemplary rationales that may support a conclusion of obviousness include “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The examiner looked to this rationale in rejecting claim 59, where selection of a solution from a finite number of identified, predictable solutions (i.e. three strong acids suggested for forming acid addition salts) are set forth by Serajuddin, and where Hyun teaches the cited pharmacologically advantageous compound and suggests a finite set of alternative salt forms. 
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over HYUN (WO 2013/100632 A1; cited by Applicants), in view of SERAJUDDIN (Advanced Drug Delivery Reviews 2007 59:603-616) and STIEGER (Crystallization-Science and Technology 2012:183-204). 

    PNG
    media_image1.png
    72
    199
    media_image1.png
    Greyscale
(p. 117 compound 116).  The specification discloses that compound 116 is among the most effective inhibitors tested for inhibition of B-RAF, B-RAFv600E and C-RAF (p. 118-119, Example 1).  Importantly, compound 116 is one of a few of the compounds tested which is most effective against the 600E variant, which is a drug-resistant RAF variant. 
Hyun also teaches pharmaceutical compositions comprising the inventive compounds, including the advantageous compound 116, comprising pharmaceutically acceptable carriers (p. 17, 27).  Hyun (p. 6) further teaches and claims (see p. 121, claim 1) pharmaceutically acceptable salts of the compounds, including conventional non-toxic acid addition salts formed by acids such as hydrochloric acid, sulfuric acid, nitric acid, phosphoric acid, hydrobromic acid, hydroiodic acid, and others; organic carbonic acids such as tartaric acid, formic acid, citric acid, acetic acid, trichloroacetic acid, trifluoroacetic acid, gluconic acid, benzoic acid, lactic acid, fumaric acid, maleic acid, and others; and sulfonic acids such as methanesulfonic acid, benzenesulfonic acid, p-toluenesulfonic acid, naphthalensulfonic acid, where acid addition salts formed by sulfuric acid, methanesulfonic acid or hydrohalogenic acid (e.g. hydrochloric acid) are preferred.
	Regarding claim 60, the reference does not teach a composition wherein the pharmaceutical composition comprises a bis-methanesulfonate salt of the compound of Formula (I) in crystalline form.
Serajuddin (Abstract and throughout) demonstrates the high skill level in the area of salt formation to improve drug solubility.  This reference (p. 613 Table 2) points out commonly-used salts of basic drugs approved by FDA, including many of the instantly-claimed salt types.  The reference further points out (p. 612 col. 1 par. 3) that the salt-screening process may be simplified and many unnecessary attempts to prepare salts may be eliminated by applying the basic pH-solubility principles outlined therein.  Indeed, the reference notes (p. 612 col. 2 par. 1) in reference to salt selection for a basic compound, if pH-solubility principles had been considered, it would have been evident that only the relatively stronger acids such as sulfuric, methanesulfonic and hydrochloric acids, etc., should been used in the first place, and the weaker acids could have been eliminated from consideration a priori.

Regarding the limitation that the methanesulfonate salt is a bis salt, based on the free basic nitrogen valence content of the cited advantageous compound 116, the ordinary artisan would find it obvious that the bis form of the methanesulfonate salt would be most easily formed upon addition of excess methanesulfonic acid to the basic form, where addition of excess acid would be preferred in order to drive salt formation reliably and reproducibly within a pharmaceutical manufacturing environment.
Regarding the limitation that the bis-methanesulfonate salt is in a crystalline form, Stieger (Crystallization-Science and Technology 2012:183-204) teaches advantages of crystallization of active pharmaceutical ingredients, including achieving chemical purity, where crystallization is the process most often employed for last-step purification, but also teaches that crystallization provides a means for controlling physicochemical properties and stability impacting dosage form production and performance, including flowability, packing and density, surface area, aggregation, compaction, suspension stability and dissolution.  
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious (MPEP 2143). The examiner notes exemplary rationales that may support a conclusion of obviousness include “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The examiner looked to this rationale in rejecting claim 60, involving simple selection of a solution from a finite number prima facie obvious in view of the cited prior art.
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over HYUN (WO 2013/100632 A1; cited by Applicants), in view of SERAJUDDIN (Advanced Drug Delivery Reviews 2007 59:603-616) and STIEGER (Crystallization-Science and Technology 2012:183-204). 
Hyun teaches compounds that inhibit RAF, FMS, DDR1 and DDR2 (p. 4), including the compound of structure 
    PNG
    media_image1.png
    72
    199
    media_image1.png
    Greyscale
(p. 117 compound 116).  The specification discloses that compound 116 is among the most effective inhibitors tested for inhibition of B-RAF, B-RAFv600E and C-RAF (p. 118-119, Example 1).  Importantly, compound 116 is one of a few of the compounds tested which is most effective against the 600E variant, which is a drug-resistant RAF variant. 
Hyun also teaches pharmaceutical compositions comprising the inventive compounds, including the advantageous compound 116, comprising pharmaceutically acceptable carriers (p. 17, 27).  Hyun (p. 6) further teaches and claims (see p. 121, claim 1) pharmaceutically acceptable salts of the compounds, including conventional non-toxic acid addition salts formed by acids such as hydrochloric acid, sulfuric or a salt thereof.
	Regarding claim 61, the reference does not teach a method of treatment wherein the pharmaceutical composition administered comprises a bis-methanesulfonate salt of the compound of Formula (I) in crystalline form.
Serajuddin (Abstract and throughout) demonstrates the high skill level in the area of salt formation to improve drug solubility.  This reference (p. 613 Table 2) points out commonly-used salts of basic drugs approved by FDA, including many of the instantly-claimed salt types.  The reference further points out (p. 612 col. 1 par. 3) that the salt-screening process may be simplified and many unnecessary attempts to prepare salts may be eliminated by applying the basic pH-solubility principles outlined therein.  Indeed, the reference notes (p. 612 col. 2 par. 1) in reference to salt selection for a basic compound, if pH-solubility principles had been considered, it would have been evident that only the relatively stronger acids such as sulfuric, methanesulfonic and hydrochloric acids, etc., should been used in the first place, and the weaker acids could have been eliminated from consideration a priori.
Regarding motivation for developing alternative salt forms, Serajuddin (p. 604 col. 1 par. 1) notes that “[s]alts of acidic and basic drugs have, in general, higher solubilities than their corresponding acid base forms” and (p. 604 col. 2 par. 3) “[o]ne particular issue with the use of salts in drug development is that, while salts are usually prepared from organic solvents, they are destined to encounter aqueous environment (water, humidity) during dosage form development and, in case of an orally administered tablet or capsule, at the time of dissolution in GI fluid. Therefore, a perfectly good salt isolated from an organic solvent may not behave well in an aqueous environment due to low solubility, conversion to free acid or base forms, poor stability, etc., thus limiting its use in dosage forms.”

Regarding the limitation that the bis-methanesulfonate salt is in a crystalline form, Stieger (Crystallization-Science and Technology 2012:183-204) teaches advantages of recrystallization of active pharmaceutical ingredients, including achieving chemical purity, where crystallization is the process most often employed for last-step purification, but also teaches that crystallization provides a means for controlling physicochemical properties and stability impacting dosage form production and performance, including flowability, packing and density, surface area, aggregation, compaction, suspension stability and dissolution.  
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious (MPEP 2143). The examiner notes exemplary rationales that may support a conclusion of obviousness include “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The examiner looked to this rationale in rejecting claim 61, involving simple selection of a solution from a finite number of identified, predictable solutions (i.e. three strong acids suggested for forming acid additional salts) as set forth by Serajuddin, where Hyun teaches the cited pharmacologically advantageous compound and its use in treating a disease caused by abnormal activation of a protein kinase, and suggests a finite set of alternative salt forms of the compound, and where Stieger teaches advantages of crystallization of active pharmaceutical ingredients, including achieving chemical purity, where crystallization is the process most often employed for last-step purification, and also teaches that crystallization provides a means for controlling physicochemical properties and stability impacting dosage form production and performance, including flowability, packing and density, surface area, aggregation, compaction, suspension stability and prima facie obvious in view of the cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625